Citation Nr: 0004089	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for hospitalization from May 
1, 1996, to June 17, 1996.  

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from July 1967 to 
July 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  The 
issue of entitlement to an increased evaluation for PTSD is 
addressed in a remand that follows the Board's decision as to 
the other issue on appeal.  

The Board notes that while the appellant stated in May 1998 
that he wanted to reschedule his videoconference hearing that 
was to be held on May 20, 1998, no written notification has 
been forthcoming from him as to rescheduling the hearing, as 
required by the provisions of 38 C.F.R. § 20.704(c).  


FINDING OF FACT

The appellant's period of VA hospitalization from May 1, 
1996, to June 17, 1996, included treatment and evaluation of 
his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for a temporary total rating for a period of VA 
hospitalization from May 1, 1996, to June 17, 1996, have been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he is entitled to a temporary 
total rating for the period of VA hospitalization from May 1, 
1996, to June 17, 1996, because he received treatment and 
evaluation for his PTSD during that time.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days, or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  

The report concerning the period of hospitalization in 
question indicates that the appellant was admitted to a VA 
medical center on May 1, 1996, for rehabilitation after 
referral by Sheehan Hospital where he had been detoxified 
following a relapse on alcohol and drugs on April 29, 1996.  
He denied any suicidal or homicidal ideation or plans upon 
admission, but he admitted to flashbacks, nightmares, and 
exaggerated startle reactions related to his PTSD.  It was 
reported that he had a long history of substance abuse.  He 
underwent a mental status examination on May 2, 1996.  The 
hospitalization report also noted that he attended all 
psychoeducational classes, stress management, health and 
sexuality, communication, medical aspects, symptoms 
management, tools of recovery, spirituality, anger 
management, depression, relapse prevention skills, PTSD 
clinic, evening STEMMS meetings, and NA meetings.  He was 
discharged on June 17, 1996, in order to undergo removal of 
his left kidney on June 18, 1996, and was expected to return 
when his postsurgical condition was well healed.  

While the evidence shows that the appellant's admission to 
the VAMC on May 1, 1996, followed a two day period of 
detoxification from alcohol and drugs at a private hospital, 
the VA hospitalization report indicates that he received 
intensive treatment and evaluation for his psychiatric 
problems during that time.  Inasmuch as he had been 
detoxified prior to his admission to the VA hospital, the 
Board finds that it is not unreasonable to find that the 
purpose of the hospitalization was also to provide treatment 
for his PTSD.  At the very least, it appears ambiguous as to 
whether psychiatric rehabilitation was required during the 
period of VA hospitalization.  The Board further notes that 
the appellant has been hospitalized on no fewer than nine 
occasions since February 1992 for treatment involving his 
PTSD, and for which he was awarded temporary total ratings.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b).  In this case, the Board, after careful and 
thorough evaluation of the evidence pertaining to the period 
of hospitalization in question, has determined that it is 
approximately balanced.  Therefore, extending the benefit of 
the doubt to the appellant, the Board finds that the 
appellant's period of VA hospitalization from May 1, 1996, to 
June 17, 1996, was required for treatment of his service-
connected PTSD, and, thus warrants the assignment of a 
temporary 100 percent rating under the provisions of 
38 C.F.R. § 4.29.  


ORDER

A temporary total rating is granted for the period from May 
1, 1996, to June 17, 1996, subject to the controlling 
regulations governing the award of VA monetary benefits.  


REMAND

Review of the claims file reveals that the appellant last 
underwent a comprehensive psychiatric examination of his 
service-connected PTSD in February 1991.  Although he has 
been hospitalized on numerous occasions since that time for 
treatment of the disorder, we find that the absence of a 
recent psychiatric examination prevents the Board from having 
adequate clinical findings with which to properly evaluate 
the disorder.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should obtain copies of all VA 
medical records, including reports of 
hospitalizations, since January 1997.  All 
records received should be associated with the 
claims file.  

2.  The RO should schedule the appellant for a 
comprehensive VA psychiatric examination to 
determine the severity of his PTSD.  The claims 
folder and a copy of this remand should be made 
available to and reviewed by the examiner prior 
to the examination.  All indicated tests, 
including appropriate psychological studies 
with applicable subscales, must be conducted.  
The examiner should be requested to express an 
opinion as to the degree of industrial and 
social impairment attributable to the 
appellant's PTSD, and, in doing so, should 
assign a Global Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th ed., 1994).  He should 
explain what the assigned score represents.  A 
complete rationale for any opinion expressed 
should be provided.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



